FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of June, 2007 Commission File Number: 333-07654 ENDESA, S.A. (Translation of Registrant's Name into English) Ribera del Loira, 60 28042 Madrid, Spain (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A Madrid, June 22nd 2007 SPANISH SECURITIES EXCHANGE COMISION (CNMV) Pº de la Castellana, nº 19 28046 Madrid Dear sir, I am pleased to inform you that the General Shareholders’ Meeting of Endesa - which took place on June 20, 2007 – approved the appointment of Mr. Borja Prado Eulate and Mr. Fernando d´Ornellas Silva as Directors of the Company. Additionally, I notify you that Mr. Alonso Ureba, Mr. Fernández Cuevas, Mr. Fernández Norniella, Mr. González-Gallarza Morales and Mr. Ríos Navarro are no longer members of the Board of Directors of Endesa S.A. as all of them have concluded their second and last term as Directors. Finally and according to the decision taken by the Board of Directors of Endesa S.A. on June 21, 2007, Mr. Prado Eulate and Mr. d´Ornellas Silva were appointed members of the Executive Committee, the Appointments and Remuneration Committee as well as the Audit and Compliance Committee; Mr. Ramos Gascón was appointed member of the Executive Committee; and, Mr. Quintás Seone was appointed Chairman of the Appointments and Remuneration Committee. Consequently, the composition of the Board of Directors, the Executive Committee, the Audit and Compliance Committee, and, the Appointments and Remuneration Committee of Endesa S.A. is the following: BOARD OF DIRECTORS: MR. MANUEL PIZARRO MORENO - CHAIRMAN MR. RAFAEL MIRANDA ROBREDO - CEO MR. MIGUEL BLESA DE LA PARRA – MEMBER OF THE BOARD MR. FERNANDO d’ORNELLAS SILVA - MEMBER OF THE BOARD MR. BORJA PRADO EULATE - MEMBER OF THE BOARD MR. JUAN RAMÓN QUINTÁS SEOANE - MEMBER OF THE BOARD MR. FRANCISCO JAVIER RAMOS GASCÓN - MEMBER OF THE BOARD MR. ALBERTO RECARTE GARCÍA-ANDRADE - MEMBER OF THE BOARD MR. JUAN ROSELL LASTORTRAS - MEMBER OF THE BOARD MR. JOSÉ
